        Case 1:19-cv-01573-TJK Document 15 Filed 07/18/19 Page 1 of 13



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


DR. JEROME CORSI et al,

                                 Plaintiffs,
 v.                                                  Civil Action No. 19-cv-1573-TJK
MICHAEL CAPUTO et al,

                                 Defendants.




           REPLY MEMORANDUM IN SUPPORT OF DEFENDANT
        MICHAEL CAPUTO’S MOTION TO DISMISS THE COMPLAINT
   PURSUANT TO RULE 12(b)(2) FOR LACK OF PERSONAL JURISDICTION AND
             RULE 12(b)(6) FOR FAILURE TO STATE A CLAIM


Dated: July 18, 2019

       Respectfully submitted,


                                               /s/ Dennis C. Vacco
                                               Dennis C. Vacco
                                               Scott S. Allen, Jr.
                                               Lippes Mathias Wexler Friedman LLP
                                               Attorneys for Michael Caputo
                                               50 Fountain Plaza, Suite 1700
                                               Buffalo, New York 14202
                                               dvacco@lippes.com
                                               sallen@lippes.com
                                               (716) 853-5100
         Case 1:19-cv-01573-TJK Document 15 Filed 07/18/19 Page 2 of 13



                                     Preliminary Statement

        On April 8, 2019, Plaintiff Dr. Jerome Corsi and Larry Klayman, Esq. filed the subject

Complaint alleging that Defendants Michael Caputo and Roger Stone defamed Corsi and

Klayman. On June 6, 2019, Mr. Caputo moved to dismiss the Complaint Pursuant to Federal Rules

of Civil Procedure 12(b)(2) and 12(b)(6). Dkt. 5. On July 2, 2019, Mr. Klayman voluntarily

dismissed the causes of action in this matter “ONLY as to claims brought by Plaintiff Klayman.”

Dkt. 13. Accordingly, Dr. Corsi is the only Plaintiff remaining.

        On July 11, 2019, Plaintiff filed a Response in Opposition to Mr. Caputo’s Motion to

Dismiss. Dkt. 14. As detailed below, this Court lacks personal jurisdiction over Mr. Caputo, a

resident of New York State, who neither committed a tortious act nor conducts substantial business

in this District, engages in persistent conduct in this District, or derives substantial revenue from

services rendered in this District (see § 13-423(a)). Moreover, Plaintiff has failed to state a claim

upon which relief can be granted. Accordingly, Mr. Caputo respectfully submits that this Court

must dismiss the Complaint in its entirety.

                                              Argument

   I.      This Court lacks personal jurisdiction over Mr. Caputo.

        For the first time, Plaintiff alleges that the District of Columbia Long-Arm Statute is

satisfied here under D.C. Code § 13-423(a)(1) [transacting any business in the District of

Columbia] and § 13-423(a)(4) [causing tortious injury in the District of Columbia by an act or

omission outside the District of Columbia if he regularly does or solicits business, engages in any

other persistent course of conduct, or derives substantial revenue from goods used or consumed,

or services rendered, in the District of Columbia]. Dkt. 14 at 2. Notably, Plaintiff does not assert
         Case 1:19-cv-01573-TJK Document 15 Filed 07/18/19 Page 3 of 13



personal jurisdiction under § 13-423(a)(3) [causing tortious injury in the District of Columbia by

an act or omission in the District of Columbia]. See Dkt. 14.

       To establish long-arm jurisdiction here, Plaintiff must show that it is both

authorized by § 13-423 and consistent with due process. E.g., Holder v. Haarmann &

Reimer Corp., 779 A.2d 264, 269 (D.C. 2001). Plaintiff cannot make either showing.

   a. Mr. Caputo does not have sufficient contacts to the District under § 13-423(a)(4).

       Plaintiff cannot establish personal jurisdiction under § 13-423(a)(4). In addition to the

alleged injury, subsection (a)(4) requires Plaintiff to demonstrate sufficient contacts to the District,

including activities of a “continuous nature.” Parsons v. Mains, 580 A.2d 1329, 1330 (D.C. 1990).

Here, Plaintiff specifically alleges that Mr. Caputo “conduct[s] substantial business and services

in the District….” (Dkt. 14 at 4), but the Complaint fails to allege regular business transactions

necessary to establish continuous contacts to the District. Indeed, Mr. Caputo’s affidavit (Dkt. 5-

2) proves he does not conduct regular business activities in the District of Columbia. See Novak-

Canzeri v. Al Saud, 864 F.Supp. 203, 206 (D.D.C. 1994)(“the Court must accept Plaintiff’s claims

as true in ruling on a 12(b)(2) motion, unless they are directly contradicted by an affidavit.”).

       The D.C. Court of Appeals' decision in Parsons illustrates the ongoing, substantial

nature of the contacts necessary to satisfy subsection (a)(4). The plaintiff there sued for

breach of contract and conversion. Id. at 1329. The plaintiff asserted personal jurisdiction

over the defendant, a Virginia attorney, based on subsection (a)(4). Id. The defendant

attorney had previously entered appearances, as counsel, in three cases in the District. Id.

at 1330. Two of the prior cases in which defendant had appeared were pending at the time

of the plaintiff’s suit. Id. Moreover, in at least two of those cases, the defendant was lead

counsel. Id. The Court in Parsons nonetheless held that the defendant's contacts did not
         Case 1:19-cv-01573-TJK Document 15 Filed 07/18/19 Page 4 of 13



satisfy subsection (a)(4). Id. Although the defendant attorney in that case had made

appearances in multiple cases in the District, his contacts fell short of the "continuous

and persistent course of business" that subsection (a)(4) requires. Id.

       Mr. Caputo has even fewer connections to the District than Parsons did. Indeed, the

allegations within the Complaint are replete with conclusory, tenuous, and sometimes misleading

attempts to connect Mr. Caputo to D.C. For instance, in Paragraph 5, Plaintiff alleges that Mr.

Caputo “has worked on numerous presidential and other political campaigns in the District of

Columbia,” but fails to give any specifics, including whether Mr. Caputo was present in the District

while working on those campaigns. In paragraph 7, Plaintiff alleges that “[m]ost recently,

Defendant Caputo served as an advisor to President Donald Trump during the 2016 presidential

election,” but omits that Mr. Caputo did so in his capacity as Communications Director for

President Trump’s 2016 New York State Campaign, working mostly from Trump Tower in

Manhattan and from his home near Buffalo, New York. Dkt. 5-2, ¶12. Notably, Mr. Caputo

resigned from the Trump Campaign in June 2016. Id., ¶13; see Walden v. Fiore, 571 U.S. 277, 285

(2014) (Jurisdictional analysis “looks to the defendant’s contacts with the forum … itself, not the

defendant’s contacts with persons who reside there.”). And in paragraph 10, Plaintiff alleges that

Mr. Caputo “does substantial business in the District of Columbia and derives a significant portion

of his income from the District of Columbia,” a false statement in every respect. Dkt. 5-2., ¶5-7.

As evidenced by paragraph 9 of Dkt. 5-2, Mr. Caputo only worked for Rainmaker Interactive,

which was located in Reston, Virginia, for a period of 19 months between 2000 and 2001, so

Plaintiff’s assertion that Mr. Caputo’s professional conduct is “centered around the District of

Columbia” (Dkt. 14 at 3) is unfounded. Accordingly, Plaintiff fails to establish jurisdiction under

subsection (a)(4).
           Case 1:19-cv-01573-TJK Document 15 Filed 07/18/19 Page 5 of 13



        Notably, this is not Mr. Klayman’s first time filing a defamation suit in which the defendant

has a tenuous connection to the District. In Forras v. Rauf, 812 F.3d 1102 (D.C. Cir. 2016), 1 Mr.

Klayman brought a defamation action against a New York resident whose statement was published

in the New York Times. In affirming the District Court’s dismissal, Circuit Judge Millett wrote,

“[t]he statute [§ 13-423(a)(4)] requires both an injury inside the District, and that ‘the defendant

engages in some persistent course of conduct or derives substantial revenue from the District.’”

Forras, 812 F.3d at 1107-08 (citing Moncrief, 807 F.2d at 221). The Circuit Court found that “a

publication that is circulated throughout the nation, including the District, hardly constitutes doing

or soliciting business, or engaging in a persistent course of conduct, within the District.” Id.

        Nearly identical circumstances exist in this case. Plaintiff’s attempt to connect Mr. Caputo

to the District because he often appears on nationally syndicated broadcasts is feeble. See

Complaint, ¶9 (“Defendant Caputo frequently appears on television as a political media personality

and commentator broadcast in this district….”). Mr. Caputo does not regularly do business in the

District, nor does he engage in a persistent course of conduct in the District. Therefore, this Court

lacks personal jurisdiction over Mr. Caputo under subsection (a)(4).

    b. Plaintiff cannot establish personal jurisdiction under § 13-423(a)(1).

        This Court should decline to construe subsection (a)(1)'s "transacting business" provision

to authorize personal jurisdiction in tort cases such as the present case where it would not otherwise

be authorized by the tort provisions in subsection (a)(4). Alkanani v. Aegis Def Servs., LLC, 976

F. Supp. 2d 13, 27 (D.D.C. 2014). As explained immediately above, Plaintiff cannot establish the

“transacting business” clause of § 13-423(a)(4), so Plaintiff’s attempt to establish personal



1
 Klayman first filed that action in the Superior Court, Vincent Forras & Larry Klayman v. Iman Feisal Abdul Rauf &
Adam Leitman Bailey, Civil Action No. 0008122-11 (Hon. Todd E. Edelman, J.), but voluntarily dismissed the action
and re-filed in Federal District Court. Forras, 812 F.3d at 1104.
          Case 1:19-cv-01573-TJK Document 15 Filed 07/18/19 Page 6 of 13



jurisdiction under § 13-423(a)(1) must also fail. Indeed, even if Plaintiff was not precluded from

using subsection (a)(1) to establish personal jurisdiction in this case, as explained immediately

above, Mr. Caputo lacks sufficient business contacts to the District to prevail.

    c. Due Process forbids the exercise of personal jurisdiction over Mr. Caputo.

        Exercising personal jurisdiction over Mr. Caputo based upon his limited contacts with the

District would violate due process because it would not comport with “traditional notions of fair

play and substantial justice.” International Shoe Co. v. Washington, 326 U.S. 310, 317 (1945).

Indeed, Plaintiff’s attempts to tie Mr. Caputo to the District in Paragraphs 5 through 10 of the

Complaint are premised on weak and untargeted connections. See Shirlington Limousine &

Transp., Inc. v. San Diego Union-Tribune, 566 F. Supp. 2d 1, 5 (D.D.C. 2008) (“mere operation

of an Internet site does not alone subject a defendant to jurisdiction in all fora in which content can

be accessed, and plaintiffs must support jurisdictional arguments with more than vague

assertions.”).

        In support of his argument that personal jurisdiction over Mr. Caputo is consistent with due

process, Plaintiff relies upon Keeton v. Hustler, Inc., 465 U.S. 770 (1984). Dkt. 14 at 5. However,

this case is different from Keeton in that the Court relied upon Hustler’s regular monthly

circulation of as many as 15,000 magazines in the forum state in finding that Keeton sufficiently

established jurisdiction. Id. at 772-74. Here, Mr. Caputo’s minimal contacts to the District are

neither periodic nor as significant as those in Keeton.

        Similarly, personal jurisdiction is not supported by Burger King Corp. v.

Rudzewicz, 471 U.S. 462 (1985).              Here, there is zero evidence that Mr. Caputo

“purposefully directed” his statements to the District specifically, despite Plaintiff’s
          Case 1:19-cv-01573-TJK Document 15 Filed 07/18/19 Page 7 of 13



speculation and conclusory attempt to connect Mr. Caputo’s statements to Plaintiff’s

credibility and Mr. Stone’s potential jury pool. See Complaint, ¶21, 23, 24, 28.

         Consequently, Plaintiff has failed to show that personal jurisdiction over Mr.

Caputo is consistent with due process, and therefore, the Complaint must be dismissed.

   II.      Plaintiff fails to state a claim upon which relief can be granted.

         "[T]he Supreme Court has directed courts to expeditiously weed out unmeritorious

defamation suits." Kahl v. Bureau of Nat'l Affairs, Inc., 856 F.3d 106, 109 (D.C. Cir.

2017). Doing so "not only protects against the costs of meritless litigation, but provides

assurance to those exercising their First Amendment rights that doing so will not

needlessly become prohibitively expensive." Fairbanks v. Roller, 314 F. Supp. 3d 85, 89

(D.D.C. 2018).

         In screening defamation claims under Rule 12(b)(6), the Court must "accept the

allegations of the complaint as true, and construe all facts and inferences in favor of the

plaintiff." Solers, Inc. v. Doe, 977 A.2d 941, 947 (D.C. 2009). But the Court must ignore

"pleadings that, because they are no more than conclusions, are not entitled to the

assumption of truth." Potomac Dev. Corp. v. District of Columbia, 28 A.3d 531, 544 (D.C.

2011) (internal quotation marks omitted). The remaining allegations of the complaint

“must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that

is plausible on its face.’ Where a complaint pleads facts that are ‘merely consistent

with’ a defendant's liability, it ‘stops short of the line between possibility and

plausibility of 'entitlement to relief."' Id. (quoting Ashcroft v. Iqbal, 556 U.S. 662 (2009),

and Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007)).
         Case 1:19-cv-01573-TJK Document 15 Filed 07/18/19 Page 8 of 13



       Under District of Columbia law, a defamation claim requires: (1) a false and defamatory

statement; (2) published without privilege to a third party; (3) made with the requisite fault; and

(4) damages. Beeton v. District of Columbia, 779 A.2d 918, 923 (D.C. 2001). The First

Amendment requires "public figures" to bear heightened burdens in pleading and proving falsity

and fault. Liberty Lobby, Inc. v. Dow Jones & Co., Inc., 838 F.2d 1287, 1292 (D.C. Cir. 1988).

Public figures are people who "have assumed roles of special prominence in the affairs

of society." Gertz v. Robert Welch, Inc., 418 U.S. 323, 342 (1974)(“Those who, by reason

of the notoriety of their achievements or the vigor and success with which they seek the

public’s attention, are properly classified as public figures…). Public figures must plead

and prove falsity "by at least a fair preponderance of the evidence," with close cases decided

against them. Id. In addition, public figures must plead and be able to prove by clear and

convincing evidence that the defendant's fault constituted "actual malice." Id. "Actual malice"

means that the defendant made the alleged defamatory statement "with knowledge that it was false

or with reckless disregard of whether it was false or not." N. Y. Times v. Sullivan, 376 U.S. 254,

280 (1964). Reckless disregard, in turn, requires a "high degree of awareness of ... probable

falsity." Garrison v. Louisiana, 379 U.S. 64, 74 (1964).

       Plaintiff must meet the heightened burdens of pleading and proving falsity and

fault because, at minimum, Plaintiff is a limited purpose public figure. If “an individual

voluntarily injects himself or is drawn into a particular public controversy[, he] thereby

becomes a public figure….” Abbas v. Foreign Policy Group, LLC, 975 F.Supp.2d 1, 7

(D.D.C. 2013)(quoting Gertz, 418 U.S. at 351). The Complaint establishes that Plaintiff

is, at minimum, a limited purpose public figure (Complaint, ¶1 (“Plaintiff Dr. Jerome

Corsi is an author and political commentator who publishes works in this judicial district
         Case 1:19-cv-01573-TJK Document 15 Filed 07/18/19 Page 9 of 13



and nationwide.”); Complaint, ¶34 (“well-known conservative figures [sic]”)) who was the

topic of conversation on a nationally syndicated television show on March 29, 2019. See

Braden v. News World Commc'ns, Inc., No. CA-10689'89, 1991 WL 161497, at *1 (D.C. Super.

Ct. Mar. 1, 1991) (Court labels cable news political commentator a public figure). Contrary to

Plaintiff’s assertion, nobody “forced [Plaintiff] to make public statements in order to protect his

own investigation.” Dkt. 14 at 9. Similarly, Plaintiff’s assertion that Plaintiff “never sought out

any of the media attention” (id.) is preposterous. Rather, Plaintiff was the topic of conversation on

a nationally syndicated television show because he has voluntarily injected himself into the media

throughout the time period of the Mueller Investigation. 2

       Plaintiff cannot meet his heightened burden with the two specific defamatory

statements alleged (previously omitted language now included in bold):

           1. “[T]he Mueller team finds themselves at the end of the hallway …
              and they’re staring at Jerry Corsi, who believes the most wild
              conspiracies in the world, Roger Stone, and Randy Credico who
              wears women’s underwear … and they end at the freak show tent.”
              Complaint, ¶31.

           2. “[H]e could be the luckiest man in the world. I think he should buy
              a lottery ticket or ten. I’m surprised. I also believe that it indicates
              that Corsi gave them information that they were looking for, probably
              on Roger Stone. We’ll probably see him brought in as a witness in
              Roger Stone’s trial. Complaint, ¶32.

   a. Mr. Caputo’s first comment was not defamatory because it was rhetorical hyperbole.

       “[I]f it is plain that a speaker is expressing a subjective view, an interpretation, a theory,

conjecture, or surmise, rather than claiming to be in possession of objectively verifiable facts, the

statement is not actionable.” Guilford Transp. Indus. v. Wilner, 760 A.2d 580, 597 (D.C. 2000).

       Moreover,



               2
                   See e.g. https://www.youtube.com/watch?time_continue=246&v=lxktpvl5fjY
        Case 1:19-cv-01573-TJK Document 15 Filed 07/18/19 Page 10 of 13



       the First Amendment provides protection for “statements that cannot ‘reasonably
       [be] interpreted as stating actual facts about an individual.” Milkovich [v. Lorain
       Journal Co., 497 U.S. 1, 20, 110 S.Ct. 2695 (1990)] (quoting Hustler Magazine v.
       Falwell, 485 U.S. 46, 50, 108 S.Ct. 876, 99 L.Ed.2d 41 (1988)). In deciding whether
       a reasonable factfinder could conclude that a statement expressed or implied a
       verifiably false fact about appellant, the court must consider the statement in
       context. Moldea [v. New York Times Co.,] II, 22 F.3d [310] at 313–15 [(D.C.Cir.
       1994)]. “This provides assurance that public debate will not suffer for lack of
       ‘imaginative expression’ or the ‘rhetorical hyperbole’ which has traditionally added
       much to the discourse of our Nation.” Milkovich, 497 U.S. at 20, 110 S.Ct. 2695
       (quoting Hustler Magazine, 485 U.S. at 53–55, 108 S.Ct. 876).

Weyrich v. New Republic, Inc., 235 F.3d 617, 624 (D.C. Cir. 2001).

       Mr. Caputo’s first statement is pure conjecture, surmise, and rhetorical hyperbole. Indeed,

the statement was made in conjunction with Mr. Caputo’s comment about Randy Credico wearing

women’s underwear during a political exchange, and no reasonable factfinder could interpret this

as stating an actual fact. In Greenbelt Cooperative Publishing Assn., Inc. v. Bresleer, 398 U.S. 6,

90 (1970), the Supreme Court held that a local news reporter’s characterization of a real estate

agents negotiations during heated public meetings as “blackmail” was not defamatory because

“even the most careless reader must have perceived that the word was no more than rhetorical

hyperbole….” See also Letter Carriers v. Austin, 418 U.S. 264, 284-86 (1974)(use of the word

“traitor” in literary definition of a union “scab” not basis for a defamation action under federal

labor law since used “in a loose, figurative sense” and was “merely rhetorical hyperbole, a lusty

and imaginative expression of the contempt felt by union members”). Indeed, Mr. Caputo’s

comment is the exact “imaginative expression” and “rhetorical hyperbole” contemplated by the

Supreme Court several times over.

   b. Mr. Caputo’s second comment was likely an accurate opinion.

       A public figure plaintiff must show the falsity of the statements at issue in order to prevail

in a suit for defamation. Philadelphia Newspapers, Inc. v. Hepps, 475 U.S. 767, 775 (1986). Here,
         Case 1:19-cv-01573-TJK Document 15 Filed 07/18/19 Page 11 of 13



Plaintiff cannot demonstrate that the second statement is false, or that Mr. Caputo made the

statement with knowledge that it was false or with reckless disregard of whether it was false or

not. Indeed, it is common knowledge that Government officials interviewed Plaintiff as part of the

Mueller Investigation, in part because he discussed his interviews on MSNBC on or about January

23, 2019. 3 During his MSNBC interview, Plaintiff stated that Government officials primarily

asked him about Roger Stone. 4 Given the facts that Government officials interviewed Plaintiff,

Government officials primarily asked Plaintiff about Roger Stone, Plaintiff testified in Mueller’s

grand jury, 5 and Plaintiff appeared as Person 1 in Roger Stone’s Indictment (Complaint, ¶26), it is

indeed probable that Plaintiff gave the Government “information they were looking for” and will

be a witness in Mr. Stone’s upcoming trial. Plaintiff even stated as much in his opposition papers.

Dkt. 14 at 1 (“Plaintiff Jerome Corsi, who was Person 1 in [Mr. Stone’s] indictment and who will

likely be subpoenaed and called a material witness …”). Stated differently, Mr. Caputo’s comment

is likely accurate.

        Moreover, as evidenced by Mr. Caputo’s use of “I believe” and “probably,” Mr. Caputo

was clearly stating an opinion. Importantly, “a statement of opinion relating to matters of public

concern which does not contain a provably false factual connotation will receive full constitutional

protection.” Milkovich, 497 U.S. at 20, 110 S.Ct. 2695 (Hepps, 475 U.S. 767 (1986)); see also

Moldea v. New York Times Co., 15 F.3d 1137, 1145 (D.C.Cir. 1994)(Such statements are not

actionable in defamation “[b]ecause the reader understands that such supported opinions represent

the writer’s interpretation of the facts presented, and because the reader is free to draw his or her

own conclusions based upon those facts.”). In this particular high-profile matter, namely, the


3
  https://www.youtube.com/watch?time_continue=246&v=lxktpvl5fjY. Beginning at 4:54, Mr. Corsi directly states
that he spoke to the FBI and Mueller Prosecutors.
4
  Id. at approximately 9:00.
5
  Id. at 5:11.
        Case 1:19-cv-01573-TJK Document 15 Filed 07/18/19 Page 12 of 13



Mueller Investigation, Mr. Caputo is entitled to his likely accurate opinion under the First

Amendment.

       Lastly, to be defamatory, a statement "must be more than unpleasant or offensive; the

language must make the plaintiff appear 'odious, infamous, or ridiculous."' Coles, 881 F. Supp. at

33 (quoting Fleming v. AT&T Information Servs., Inc., 878 F.2d 1472, 1475-76 (D.C. Cir. 1989)).

Here, Plaintiff’s allegation is that as a result of Mr. Caputo’s statement, Mr. Caputo has “create[d]

the false implication that Plaintiffs are not true conservatives and supporters of President Trump

….” Complaint, ¶35; see also ¶48. Mr. Caputo’s comment in no way makes Plaintiff appear

“odious, infamous, or ridiculous.”

       Indeed, Plaintiff cannot demonstrate by clear and convincing evidence that Mr. Caputo

made the two alleged comments with actual malice. Therefore, Plaintiff fails to state a claim upon

which relief can be granted.

                                            Conclusion

       Pursuant to Fed. R. Civ. P. 12(b)(2) and12(b)(6), Defendant Michael Caputo respectfully

request that this Court dismiss the Complaint in its entirety.


Dated: July 18, 2019
       Buffalo, New York
                                                      Oral Hearing Requested.


                                                      /s/ Dennis C. Vacco
                                                      Dennis C. Vacco
                                                      Scott S. Allen, Jr.
                                                      Lippes Mathias Wexler Friedman LLP
                                                      Attorneys for Michael Caputo
                                                      50 Fountain Plaza, Suite 1700
                                                      Buffalo, New York 14202
                                                      dvacco@lippes.com
                                                      sallen@lippes.com
                                                      (716) 853-5100
        Case 1:19-cv-01573-TJK Document 15 Filed 07/18/19 Page 13 of 13



                               CERTIFICATE OF SERVICE

I hereby certify that on July 18, 2019, I electronically filed the foregoing with the Clerk of Court
using CM/ECF. I also certify that the foregoing document is being served on this day on all
counsel of record or pro se parties identified on the attached service list in the manner specified,
either via transmission of Notices of Electronic Filing generated by CM/ECF or in some other
authorized manner for those counsel or parties who are not authorized to receive electronically
Notice of Electronic filing.

                                                     Respectfully submitted,

                                                     /s/ Dennis C. Vacco
                                                     Dennis C. Vacco
                                                     Scott S. Allen, Jr.
                                                     Lippes Mathias Wexler Friedman LLP
                                                     Attorneys for Michael Caputo
                                                     50 Fountain Plaza, Suite 1700
                                                     Buffalo, New York 14202
                                                     dvacco@lippes.com
                                                     sallen@lippes.com
                                                     (716) 853-5100
